         Case 3:20-cv-00255-KAP Document 10 Filed 05/07/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THOMAS FRANKLIN HOUCK,                     :
              Petitioner                   :
        v.                                 : Case No. 3:20-cv-255-KAP
VICKY MOSER, WARDEN,                       :
F.C.I. LORETTO,                            :
              Respondent                   :

                                  Memorandum Order

        In Hope v. Warden York County Prison, 972 F.3d 310, 325 (3d Cir. 2020) a panel
of the Court of Appeals held that a claim by alien detainees that they should be released
because the risk to them from the COVID-19 pandemic constituted unconstitutional
conditions of confinement was cognizable in a petition for a writ of habeas corpus
pursuant to 28 U.S.C.§ 2241(c)(3). In the course of concluding the district judge abused
his discretion by ordering a mass release of detainees, the panel noted that Ziglar v.
Abbasi, 137 S. Ct. 1843, 1862-63 (2017), had expressly declared that it was an open
question whether alien detainees could challenge their conditions of confinement using
a petition for a writ of habeas corpus.

       This has led to many convicted defendants in the custody of the Bureau of Prisons
attempting to use a petition for a writ of habeas corpus as a supplement to a motion for
compassionate release under 18 U.S.C.§ 3582, on the grounds that COVID-19 presents
such a danger to them that it renders the conditions of their confinement
unconstitutional. As recently as last week, however, a panel of the Court of Appeals
reiterated that a petition for a writ of habeas corpus “requires allegations that the BOP's
conduct is inconsistent with a command or recommendation in the judgment,” Chambers
v. Warden Lewisburg USP, No. 20-2108, 2021 WL 1696889, at *2 (3d Cir. Apr. 29, 2021),
citing Cardona v. Bledsoe, 681 F.3d 533, 537 (3d Cir. 2012), and is not a catch-all remedy.
Because habeas corpus is not an available remedy to a convicted federal defendant
seeking release from BOP custody based on a claim of unconstitutional conditions of
confinement, even conditions resulting from a pandemic, this petition for a writ of habeas
corpus pursuant to 28 U.S.C.§ 2241(c)(3) must be dismissed.

       A habeas petition under 28 U.S.C § 2241(c)(3) provides a remedy for “custody in
violation of the Constitution or laws or treaties of the United States.” Both the text and
the historical origin of the text of the habeas corpus statute make it clear that while the
quoted provision gives the court the power to order release from illegal custody, Preiser
v. Rodriguez, 411 U.S. 475, 486 n.7 (1973), it does not give the court a general power to

                                            1
        Case 3:20-cv-00255-KAP Document 10 Filed 05/07/21 Page 2 of 4




modify custodial decisions of the Bureau of Prisons. Claims seeking release or
modification of custody because the conditions of an inmate’s confinement are injurious,
except for the singular distinction made in Woodall v. Federal Bureau of Prisons, 432 F.3d
235, 243 (3d Cir.2005) between halfway houses and prisons, are not cognizable in habeas
corpus. As the Court of Appeals for the Fourth Circuit observed in the pre-COVID-19 era,
Wilborn v. Mansukhani, 795 Fed.Appx. 157, 163 (4th Cir. 2019), this is the majority rule:

          Seven of the ten circuits that have addressed the issue in a published decision
  have concluded that claims challenging the conditions of confinement cannot be
  brought in a habeas petition. Compare Nettles v. Grounds, 830 F.3d 922, 933–34
  (9th Cir. 2016) (adopting the view post-Preiser that conditions-of-confinement
  claims, which fall outside “the core of habeas corpus,” must be brought in a civil
  rights claim rather than in a habeas petition), Spencer v. Haynes, 774 F.3d 467, 469–
  70 (8th Cir. 2014) (same), Cardona v. Bledsoe, 681 F.3d 533, 537 (3d Cir. 2012)
  (same), Davis v. Fechtel, 150 F.3d 486, 490 (5th Cir. 1998) (same), McIntosh v. U.S.
  Parole Comm'n, 115 F.3d 809, 811–12 (10th Cir. 1997) (same), Graham v. Broglin,
  922 F.2d 379, 381 (7th Cir. 1991) (same), and Martin v. Overton, 391 F.3d 710, 714
  (6th Cir. 2004) (same), with Aamer v. Obama, 742 F.3d 1023, 1036 (D.C. Cir. 2014)
  (holding that prisoners can challenge the form of detention under habeas), Jiminian
  v. Nash, 245 F.3d 144, 146–47 (2d Cir. 2001) (allowing prisoners to challenge
  “prison disciplinary actions, prison transfers, type of detention and prison
  conditions” as “challenges [to] the execution of a federal prisoner's sentence” under
  § 2241), and Miller v. United States, 564 F.2d 103, 105 (1st Cir. 1977) (holding
  conditions-of-confinement claims are cognizable under § 2241).

       Even in the COVID-19 era, a writ of habeas corpus is not a generally available
remedy outside the immigrant detainee context contemplated in Hope, because an
inmate’s confinement cannot be “unconstitutional” and therefore a basis for an order of
temporary or permanent release unless all the prison personnel with supervisory
authority over the inmate are proved to be risking the inmate’s injury or death from
COVID-19 by “acts or omissions sufficiently harmful to evidence deliberate indifference
to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976), and every
alternative condition of confinement short of release is unavailable. Even the Sixth
Circuit, in the course of permitting habeas petitions that allege COVID-19 poses
unconstitutional conditions of confinement that “can be remedied only by release,”
Wilson v. Williams, 961 F.3d 829, 837 (6th Cir. 2020), recognizes this. But the resulting
hybrid of de novo evidentiary proceedings and class actions is not a normal format for
habeas corpus, which normally contemplates the review of a record developed elsewhere.

       Second, in the Prison Litigation Reform Act, Congress carefully put procedural and
substantive limits on the power of federal judges to order release of inmates based on
prison conditions. See 18 U.S.C.§ 3626(a)(3). Congress provided the judiciary with many
tools in rapid order in response to COVID-19, but it did not expand Section 2241 or
                                             2
         Case 3:20-cv-00255-KAP Document 10 Filed 05/07/21 Page 3 of 4




contract the PLRA, and with all due respect to the Sixth Circuit there is no principled way
to wave one’s hands and make that statute disappear simply because a party invokes
Section 2241.

        Third, if Section 2241 were construed to permit this action, there is no principled
way to limit such an expansion of habeas corpus under Section 2241 to convicted federal
inmates at risk from COVID-19. Federal inmates suffering from other medical conditions
can make the exact same arguments. So can state and local inmates and pretrial detainees,
who under Section 2241 would not be constrained by the limitations in the Antiterrorism
and Effective Death Penalty Act Congress believed proper for petitions by state inmates.
In short, the expansion of Section 2241 necessary to give this court the power to hear
petitioner’s claims would result in Section 2241 swallowing virtually all prison conditions
litigation, and a good chunk of state habeas petitions as well.

       One of the reasons for the limited expansion of habeas jurisdiction in Hope is that
alien detainees had no other legal remedy. That is not the case with petitioner or with
convicted federal defendants generally. In April 2020, the petitioner submitted a Motion
for Compassionate Release/Home Confinement pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)
to the court that sentenced him, the United States District Court for the Western District
of Missouri, see United States v. Houck, Case No. 3:16-cr-5010 (W.D.MO.). That court
denied the motion on June 8, 2020, and the denial was appealed to the Eighth Circuit,
see United States v. Houck, Case No. 20-2216 (8th Cir.). As of April 12, 2021, the matter
was submitted on the briefs to a panel of the Eighth Circuit, and a decision should be
expected from that court.

        That procedural history gives a second, nonjurisdictional reason why this court
would not consider this habeas petition. Once exhaustion of administrative remedies has
taken place, review by the sentencing court of any COVID-19 claims in a Section 3582
motion is proper. But a petitioner who presents exactly the same claims with exactly the
same evidence in a habeas petition that he presents in a Section 3582 motion is nakedly
asking the court that by happenstance is in the location where the inmate is confined not
only to overrule the sentencing judge despite his familiarity with the defendant and the
reason for the sentence, but also to do so de novo, without being bound by the more
deferential abuse of discretion standard that the Court of Appeals must use. See United
States v. Caraballo-Martinez, 866 F.3d 1233, 1238 (11th Cir. 2017)(de novo review of
questions of statutory interpretation, abuse of discretion review of a district court's
decision to grant or deny a sentence reduction). In Bard v. Moser, No. 3:20-CV-75-KAP,
2020 WL 7353385, at *2 (W.D. Pa. Dec. 15, 2020), I said that would make the standard
of review of any release decision turn on whether the inmate appealed from the sentencing
judge’s ruling. Here, the matter is even more starkly presented: this court is being asked
to second guess the sentencing judge and to do so in a footrace with the Court of Appeals
                                             3
         Case 3:20-cv-00255-KAP Document 10 Filed 05/07/21 Page 4 of 4




for the Eighth Circuit.

       Again, as I said in Bard v. Moser, if the abuse of the writ doctrine prevents a
petitioner from repeatedly submitting in successive habeas petitions the “exact [same]
claims or their close cousins,” Alden v. Warden, U.S. Penitentiary Allenwood, 444
Fed.Appx. 514, 516 (3d Cir. 2011), it should similarly bar a habeas petition that raises the
same claims that the petitioner presented or could have presented to the sentencing judge
in a Section 3582 motion.

        The petition is dismissed for lack of jurisdiction without prejudice to submitting to
the sentencing court any subsequent Section 3582 motion made appropriate by a
sufficient change in circumstances.

       The Clerk shall mark this matter closed.




DATE:     May 6, 2021
                                          Keith A. Pesto,
                                          United States Magistrate Judge

Notice by ECF to counsel of record




                                             4
